Citation Nr: 0909270	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as jungle rot.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied service connection for 
a skin disorder claimed as jungle rot.  In October 2004, the 
Veteran submitted a Notice of Disagreement as to that rating 
decision.  A Statement of the Case (SOC) was issued in July 
2007.  On his substantive appeal dated in July 2007 (received 
in August 2007), the Veteran limited his appeal to the claim 
for service connection for jungle rot, and also requested a 
Board personal hearing to be held at a local VA office (known 
as a Travel Board hearing).  

The Veteran had also previously perfected an appeal as to an 
assigned noncompensable rating for erectile dysfunction, 
which issue was also addressed by the July 2007 SOC.  By 
virtue of his August 2007 limited substantive appeal, the 
Veteran has withdrawn his appeal as to the issue of rating 
erectile dysfunction; accordingly, the Board lacks further 
jurisdiction as to that claim.  

The Veteran submitted a letter in February 2008, in which he 
claims an increased rating for service-connected diabetes 
mellitus.  Because that matter is not properly before the 
Board, it is referred to the AMC/RO for disposition as 
appropriate.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran had other claims associated with a March 2004 
rating determination that were adjudicated by the Board in 
July 2006.  Although he presented testimony before a 
different Veterans Law Judge at a video hearing in June 2005, 
his testimony was then limited to those other claims and not 
to service connection for the skin disorder (claimed as 
jungle rot).  Accordingly, the provisions of 38 C.F.R. § 
20.707 (2008), which require that a Veterans Law Judge who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal, do not require that the Veterans Law 
Judge that held the June 2005 hearing participate in the 
currently appealed issue of service connection for a skin 
disorder.  

In June 2007, the Board observed that a Statement of the Case 
had not yet been issued as of that time with respect to the 
claim for service connection for a skin disorder.  
Accordingly, that claim was remanded pursuant to Manlincon v. 
West, 
12 Vet. App. 238 (1999).  Thereafter, in a July 2007 
substantive appeal, the Veteran perfected his appeal as to 
the issue of service connection for a skin disorder.  

On his substantive appeal dated in July 2007 (received in 
August 2007), the Veteran limited his appeal to the claim for 
service connection for jungle rot, and also requested a Board 
personal hearing to be held at a local VA office (known as a 
Travel Board hearing).  In February 2008, notice as to a 
video hearing, scheduled for April 8, 2008, was issued; the 
notice specified that the Veteran was not obligated to accept 
a video hearing.  The Veteran failed to appear for the 
scheduled hearing.  Evidence recently added to the claims 
file from a temporary file reflects that, in March 2008, 
prior to the scheduled April 2008 video hearing, the Veteran 
declined the video hearing, indicating that he preferred to 
wait for a future visit by a member of the Board (Travel 
Board hearing).  Under the circumstances, the case is 
necessarily remanded to afford the Veteran the requested 
Travel Board hearing.  

Accordingly, the issue of service connection for a skin 
disorder, claimed as jungle rot, is REMANDED for the 
following action:

The AMC/RO should contact the Veteran to 
schedule a hearing before a Veterans Law 
Judge sitting at the RO (Travel Board 
hearing), in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


